Citation Nr: 1720466	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  10-18 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability as the result of service-connected disability (TDIU). 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Indianapolis, Indiana, Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2016, the Veteran testified at a Board videoconference hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.

In February 2017, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to readjudicate the claim for TDIU as the Veteran had been assigned a 70 percent rating for his service-connected PTSD.  The Board notes that the issue of TDIU was readjudicated in a March 2017 supplemental statement of the case (SSOC) and has been associated with the claims file.  Accordingly, after reviewing the actions of the AOJ, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran is service connected for other specified trauma and stressor related disorder (sub-threshold PTSD), rated 70 percent disabling as of January 25, 2002; right ankle fracture residuals, rated 10 percent disabling as of February 15, 2013; bilateral hearing loss, rated non-compensable as of February 15, 2013; and tinnitus, rated 10 percent disabling as of February 15, 2013.  His combined disability rating is 80 percent from February 15, 2013.

2. The Veteran's service-connected disabilities, either individually or through their combined-effect thereof, do not preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.




CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was provided a 38 U.S.C.A. § 5103(a)-compliant notice with respect to his TDIU claim on appeal in April 2009, prior to the initial adverse decision in this case.  Thereafter, the claim was readjudicated in a March 2017 supplemental statement of the case (SSOC).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent February 2017 SSOC.  

The Veteran was provided VA examinations with respect to his service-connected disabilities relevant to his TDIU claim on appeal.  With regard to his service-connected psychological disorder, the Veteran was provided VA examinations that occurred in June 2002, April 2004, February 2007, May 2007, June 2008, November 2013, and November 2015.  With regard to his service-connected right ankle fracture residuals, the Veteran was provided VA examination that occurred in November 2013 and November 2015.  Lastly, the Veteran was provided VA examinations with regard to his service-connected bilateral hearing loss and tinnitus that also occurred in November 2013 and November 2015.

The Board notes that the representative of record at the time of the February 2007 VA psychological examination found the examination inadequate because the report included the wrong height, weight and information concerning the Veteran's children.  However, the representative indicated that the date of the VA examination in question was March 2007.  A review of the examination report shows no specific information regarding height or weight other than noting the Veteran was of average height and overweight.  Further, after reviewing the examination report, the Board finds that it is adequate to adjudicate the TDIU claim on appeal.

The Board additionally notes that the duty to assist in a claim for TDIU does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Smith v. Shinseki, 647 F.3d 1380 (Fed. Cir. 2011).  Additionally, a combined-effects medical examination report or opinion is not required by any statute, regulation, or policy to properly decide entitlement to TDIU for a Veteran with multiple service-connected disabilities.  Floore v. Shinseki, 26 Vet. App. 376 (2013).  The need for such an examination is to be determined on a case-by-case basis, and depends on the evidence of record at the time of the Board's decision.  The Board finds that a combined-effects examination or opinion is unnecessary in this case.  Instead, the Board finds that the VA examination reports for the Veteran's service-connected psychological disorder, right ankle disability, bilateral hearing loss and tinnitus are sufficient to decide the TDIU claim.

Accordingly, the Board finds the duty to assist requirements have been fulfilled.  Additionally, all relevant, identified, and available evidence has been obtained, including private medical records, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

TDIU

The Veteran asserts that he is unable to obtain and maintain gainful employment.  Specifically, the Veteran asserts that he unable to obtain and maintain gainful employment as a result of his service-connected psychological disorder

1. Factual Background

The record shows that the Veteran raised a claim for TDIU in his January 2002 claim for PTSD.  

The Veteran has an extensive medical record for treatment of substance abuse, various psychological disorders including depression and anxiety, attempted suicide and suicidal ideation.  In November 1981, the Veteran was admitted to a VA medical center due to depression and strong suicidal ideations.  Another November 1981 VA medical record noted diagnoses for alcohol dependency and adjustment disorder.  A December 1981 medical record shows reports of depression and alcohol dependence.  The Veteran also expressed feelings of hopelessness and the clinician noted that he appeared suicidal.

In January 1995, the Veteran complained of having no energy, nightmares, not sleeping well, night sweats and dizziness.  He was diagnosed with depression.  A May 1995 private medical record noted a diagnosis for panic attacks.  A February 1997 private medical record noted diagnoses of anxiety, depression, insomnia and increasing dependence on Xanax.

Shortly after filing his claim for benefits, a February 2002 Social Security Administration (SSA) assessment of mental status examination shows that the Veteran reported working 30 years for a car manufacturer and that he retired in 1996 due to right hand problems and depression.  The examiner diagnosed the Veteran with PTSD, anxiety disorder and recurrent major depression without psychotic features.  A Global Assessment of Functioning (GAF) score of 42 was assigned and the Veteran was found unable to manage his own funds.  Another February 2002 SSA assessment shows that the majority of the Veteran's cognitive abilities, including understanding, memory, sustained concentration, persistence, social interaction and adaption, were found not significantly limited.  The Veteran was found moderately limited in the following abilities: ability to maintain attention and concentration for extended periods; ability to perform activities within a schedule; ability to maintain regular attendance and be punctual within customary tolerances; ability to complete a normal workday and workweek without interruptions from psychologically based symptoms; and the ability to perform at a consistent pace without an unreasonable number and length of rest periods.  No higher "markedly limited" abilities were identified.  Overall, the Veteran's functional capacity assessment found the Veteran mostly capable of simple worklike activities on a routine basis. 

The Veteran underwent an initial VA examination related to his PTSD claim in June 2002.  During the examination the Veteran asserted that he retired from his job with the car manufacturer after thirty years due to a thumb injury and an inability to lift more than 20 pounds.  He further asserted that he had a choice of taking a different job at the car manufacturer after his thumb injury, but that he decided to retire.  Since retiring he reported periodically running a Karaoke business but stopped due to an inability to lift speakers and record albums.  In addition, the examiner noted that the Veteran was very unhappy about not working but that he did not attribute his unemployment to his depression.  Instead, he attributed his unemployment to his right hand injury.  The Veteran further stated that if his pension did not go through the VA, he would have to go back to work even if it meant a low paying position.  The examiner provided no psychological testing or diagnosis, although a GAF score of 40 was provided.

In a September 2002 statement, the Veteran's spouse asserted that he had frequent anxiety attacks, sometimes to the point that he would pass out.  In addition, she asserted that he did not like to be around people, that he isolated himself at home and would not leave the house.  He also reportedly did not like to go to restaurants and when he did go he had to sit in a position where he could see the front door.  She also reported that the Veteran had nightmares, trouble sleeping, staying asleep, and on occasion did not sleep at all.  Also, sudden and loud noises reportedly bothered him.  She reported that he was depressed all the time and had crying spells every other month.  She also reported past suicide attempts, moodiness, irritability, poor short term memory and an inability to concentrate.  Additionally, the Veteran reportedly could not handle stress and had a history of not getting along with his superiors and co-workers.

A January 2003 SSA disability psychological evaluation noted that the Veteran had been unemployed since 1997 due to a 1996 hand operation.  The Veteran's spouse stated that his depression caused him to get angry, frustrated, throw and kick things, lose his temper and say stuff he did not mean.  In addition, she stated that his depression caused "super" anxiety attacks and that he became tense and shook during such attacks.  The anxiety attacks reportedly occurred frequently and without warning.  The Veteran was noted to independently perform activities of daily living such as bathing, dressing and grooming.  He occasionally cooked, cleaned the house and did laundry.  The Veteran was diagnosed with PTSD, major depression and anxiety disorder and assigned a GAF score of 51.  The examiner found the Veteran capable of managing his own financial affairs, had good contact with reality and a fair memory.

Another January 2003 SSA assessment noted that the Veteran's functional capacity was impacted by multiple problems that would impact proficiencies in most settings.  The following proficiencies were found not significantly limited: the Veteran's understanding and memory; ability to carry out very short and simple instructions; ability to carry out detailed instructions; ability to sustain an ordinary routine without special supervision or make simple work-related decisions; ability to ask simple questions or request assistance; and the ability to respond appropriately to change in a work setting.  The following proficiencies were found moderately limited: ability to maintain attention and concentration for extended periods; ability to perform activities within a schedule; ability to maintain regular attendance and be functional within customary tolerances; ability to complete a normal workday and workweek without interruptions from psychologically based symptoms; ability to perform at a consistent pace without an unreasonable number and length of rest periods; ability to interact appropriately with the general public; ability to accept instructions; and the ability to respond appropriately to criticism and get along with coworkers without distracting them.  No higher "markedly limited" abilities were identified.  

A March 2003 SSA medical consultant's case analysis provided by a psychologist found that it was "doubtful as to whether the claimant would be able to maintain full time competitive employment."  This assessment was based on the Veteran's struggles with depression, low frustration tolerance, anxiety attacks that occurred frequently and without warning and being isolated socially from most people.  The psychologist noted that the Veteran reported struggling with depression back to 1970.  The psychologist also noted that the evidence indicated that he struggled with depression since at least 1997, although onset back to December 1996 was not supported.  Lastly, the psychologist found that setting the onset prior to December 2002 would also not be supported.

On a March 2003 SSA disability determination form, the Veteran reported that when he was at work he was constantly criticized for his job performance by his supervisor.  At one point he reported that he snapped and threatened him.  His supervisor reportedly went to another shift because he was scared of the Veteran's threats of bodily harm.  The Veteran's spouse stated that if things went wrong, such as car trips or trips to the store, the Veteran would get angry.  The Veteran also reportedly could not handle criticism and would walk out or get mad.  The Veteran was observed through a teleclaim to have difficulty with coherency, concentration, talking and answering.   Additionally, the Veteran was described as seemingly in "another world," would talk very quietly and would mumble answers.  The Veteran also reported current conditions of PTSD and anxiety due to being around people, always thinking something terrible was going to happen and having feelings of severe sadness.  In addition, he also reported being unable to stand for long periods of time or being able to lift objects with his right hand.  His conditions reportedly caused absenteeism and an inability to perform his job.  As a result, he reported retiring early.

An April 2004 VA examiner noted that the Veteran retired from his job with the car manufacturer due to a right thumb disability that caused weight restrictions and limited his job possibilities at the plant.  The Veteran was found competent to manage his financial affairs.  During the examination the Veteran reported that he relied heavily on his spouse to maintain contact with family and the outside world, that he was prone to self-isolate, and that he avoided crowds and situations that might stimulate his anxiety.  The Veteran was diagnosed with PTSD and recurrent major depression.  A GAF score of 40 was assigned.

A July 2006 private medical assessment diagnosed the Veteran with polysubstance dependency and PTSD.  A mental status examination found the Veteran had a high level of anxiety.  His mood was depressed and affect restricted and congruent.  Thought content was negative for current suicidal or homicidal ideations.  Memory, concentration and orientation were roughly intact except for a period that the Veteran was withdrawing from Methadone and Xanax.  Thought processes were logical and goal-directed and insight and judgment were fair.  A GAF score of 45-50 was assigned.  It was noted that the Veteran had recently been doing odd jobs including running a Karaoke machine at different establishments.  Currently, it was noted that the Veteran was not working outside the home.

A December 2006 VA medical record shows an assigned GAF score of 44 with diagnoses of PTSD, major depressive disorder (MDD), cocaine abuse and alcohol dependency.

During a January 2007 VA psychiatry assessment, the Veteran reported that when he was employed with the car manufacturer he had a lot of problems with people and had a high absenteeism rate.  The Veteran further reported retiring in 1996 because the company wanted to put him on the chronic absenteeism program after he was off work for six months following surgery.  He also reported that part of the reason he quit work was that he almost got fired for blowing up at people.  The Veteran further reported currently staying away from people due to anger.  The Veteran was diagnosed with PTSD, polysubstance dependency and assigned a GAF score of 45.

A February 2007 VA medical record shows that the Veteran reported that he was almost fired multiple times.  He stated that he "didn't want to train those idiots" and noted that he had high absenteeism.  He also reported significant interpersonal problems at work including getting into multiple fights and further reported retiring secondary to his depression.  Also, an initial evaluation for PTSD noted that the Veteran worked thirty years and retired due to a thumb injury which restricted his physical abilities.  Following his retirement, he reported running Karaoke presentations at various venues such as the Moose Lodge for which he was paid until approximately 2000.  The Veteran also reported actively participating in bowling leagues at least once per week, and was an active participant in the American Legion, Veterans of Foreign Wars (VFW), the Eagles and the Moose lodge.  The physician also noted that the Veteran had a history of past suicide attempts.  The Veteran was diagnosed with MDD, cocaine abuse, alcohol dependency and assigned a GAF score of 54.  He was found competent to manage his financial benefits. 

During a February 2007 VA examination the Veteran reported that he retired in 1996 due to problems with his right hand.  He further reported that he "did a lot of Karaoke" for several years until 2000, and that he ran those shows at different places including the VFW, American Legion and the Eagles.  In addition, he reported that he ran a Karaoke show at a friend's house during the past year.  The Veteran also reported that he was active in bowling leagues and would attend each of the two leagues he belonged to at least once per week.  Lastly, the Veteran reported participation in the VFW, that he "started the VFW," and that he held many different offices in that organization.  The examiner diagnosed the Veteran with MDD, cocaine abuse, alcohol dependency and assigned a GAF score of 54.

During a March 8, 2007 VA psychological screening, the Veteran reported frequent panic attacks with moderate to severe feelings of anxiety that impacted his depression.  He also reported a long history of mood instability and stated that he never knew how he was going to feel when he woke up in the morning.  He reported concerns of depression and low self-worth which presented almost daily.  He also reported occasionally suffering from periods of high irritability with low frustration tolerance.  Nightmares reportedly occurred three times per week and effected his days.  He also reported feelings of sadness, low energy, poor sleep, low motivation/interest and extreme feelings of guilt.  Concentration was also reportedly poor.  He stated that he would often withdrawal and become isolative due to his feelings.  The physician noted appropriate eye contact and speech within normal limits.  Mood was depressed and affect was full range with appropriate content.  Thought process was positive for intermittent intrusive thoughts of Vietnam.  Attention and concentration were fair, insight limited and judgement questionable.  The Veteran was diagnosed with PTSD and polysubstance dependence and assigned a GAF score of 50.  The Board notes that a March 9, 2007 VA medical record noted a GAF score of 20.  

A March 22, 2007 medical record shows that the Veteran reported being angry and irritable in general.  The Veteran further reported recurring dreams about Vietnam three to four times per week and that he would get depressed as a result of his nightmares.  A diagnosis of PTSD and polysubstance dependence was provided with an assigned GAF score of 50.  

During a May 2007 VA examination the Veteran reported that he retired in 1996 because he could no longer cope with people.  He further reported getting into fights at work.  The examiner noted that during previous examinations the Veteran reported retiring primarily due to a hand injury.  The Veteran also reported that between 1998 and 2001 he started his own business doing Karaoke but that he had to stop due to trouble being around other people.  The examiner noted that starting such a business appeared "to be contrary to the claim of struggling to be around others."  The Veteran was found oriented to time, person and place.  He was well groomed and reportedly bathed on a regular basis.  Appropriate eye contact was maintained and no inappropriate behavior was noted.  The Veteran described periodically seeing a spider or rat on the floor but was unsure if those were hallucinations or whether he was seeing things out of the corner of his eye.  He further reported reacting to the smell of diesel fuel which could cause him to become quite irritable and upset.  His long and short term memory appeared reasonably intact.  The examiner noted that concentration was a possible problem and that the Veteran struggled with completing serial sevens.  No problems with rate and flow of speech or irrelevant, illogical or obscure speech patterns were found.  The Veteran did report panic attacks that at times caused him to feel sick to his stomach and start to sweat.  During bad episodes he reported having difficulty functioning and would call for assistance.  In addition, his anger sometimes felt out of control at which time he felt at risk of hurting others.  The Veteran was diagnosed with recurrent MDD and alcohol and cocaine dependency and assigned a GAF score of 54.  The examiner found the Veteran capable of managing his financial affairs.  No finding as to employability was provided.

A September 2007 VA medical record noted a diagnosis of PTSD and assigned a GAF score of 47.  Problems listed included nightmares, avoidance of thoughts/feelings associated with trauma, anger management problems and depression.  Nightmares were reported two to four times per week.

A May 2008 private psychiatric treatment record noted that the Veteran suffered from severe PTSD and was severely depressed.  Present symptoms included anxiety, depressed mood, disruption of thought, decreased energy, grief, hopelessness, guilt, impulsiveness, paranoia, irritability, worthlessness, panic attacks, elevated mood, and hallucinations.  The psychiatrist noted that the Veteran cried several times during the session.  The Veteran was diagnosed with PTSD and assigned a GAF score of 38.  The highest GAF score noted during the past year was 45.

The Veteran underwent another PTSD examination in June 2008 conducted by two VA examiners.  Both examination reports show that the Veteran reported crying spells all the time, suicidal thoughts without plans or intent, panic attacks, compulsively washing his hands ritualistically but infrequently, nightmares twice per month, and avoidance of crowds or places where he might smell diesel fuel.  The Veteran further reported intrusive memories of Vietnam and chronic poor concentration and a subjective sense of memory loss.  In addition, he reported a history of auditory hallucinations and hearing high-pitched ringing, music or mumbling sounds.  Visual hallucinations included seeing spiders and rats.  The Veteran also reported retiring after thirty-one years after frequently arguing with coworkers.  The Veteran also reported recreational bowling, that he liked to be on a team of bowlers that were not very competitive, and that he liked to have a good time.  No impairment of thought processes, communication or current delusions or hallucinations were found.  Good eye contact and interaction was noted and there was no inappropriate behavior.  Occasional suicidal ideation was also noted, but with no intent or plans to carry them out.  The examiners found the Veteran able to maintain minimal personal hygiene and other basic activities of daily living.  The Veteran was found oriented to person, place and time.  No memory loss was evident and no obsessive or ritualistic behavior was found during the examination.  Rate and flow of speech were relevant and logical and speech patterns were within normal limits.  No panic attacks were observed.  The Veteran was diagnosed with PTSD, polysubstance dependency, mood disorder and antisocial personality disorder.  GAF scores assigned by both examiners included a score of 70 for PTSD, and scores of 50 assigned for polysubstance abuse and mood disorder.  The Veteran was found able to manage his financial affairs.  In addition, both examiners found minimal linkage of his PTSD symptoms and his impairment in functional status.  It was noted that the Veteran reported being limited in seeking employment due to pain all over his body.  The examiners further noted that the "PTSD disorder signs and symptoms...are transient and/or mild and likely have decreased work efficiency and his ability to perform occupational tasks, only during periods of significant stress, including when he reportedly had problems with coworkers."

In June 2009, the Veteran filed a claim for TDIU and asserted that he left his job with the car manufacturer because his PTSD had gotten so bad he could not stand to be around people.  He further asserted that his violent outbursts constantly got him in trouble.  In addition, he asserted that he worked the third shift so he would not have to deal with as many people.  On one occasion he reportedly got so nervous he vomited "all over [his] boss's shoes."

A November 2009 basic intake information form noted that the Veteran reported that he was getting into fights at work with peers so he had to retire.  The Veteran was diagnosed with PTSD, alcohol dependency and pathological gambling.  A GAF score of 45 was assigned and the highest GAF score in the past year was noted as 45.  A February 2010 medical record noted diagnoses of PTSD, alcohol dependence, pathological gambling and assigned a GAF score of 45.  The highest GAF score noted during the past year was 50.  

During an April 2010 DRO hearing, the Veteran testified that he had nightmares sometimes four times per week that interfered with his ability to sleep.  In addition, he reported that his inability to sleep sometimes resulted in a desire to self-harm or to inflict harm on others.  His symptoms reportedly caused him to be unable to function like a normal person including poor impulse control.  He further reported panic attacks that occurred two times per week and that he avoided stimuli such as the smell of diesel fuel.  He also reported attempting suicide on four occasions.  He testified that his current spouse left him due to his anger issues and that they were legally separated but were still living together.  In addition, he reported that he could not function without her and that she took care of everything.  The Veteran also reported isolating himself on a daily basis and having frequent crying spells.  The Veteran's spouse testified that she left the Veteran because he was getting more angry and harder to live with.  The Veteran's temper reportedly would come on automatically with no warning.  She reported that the Veteran had daily depression which sometimes caused him to become agitated.  During those times he would go into his room, lie down and at times isolate himself.  Regarding his retirement in 1996, the Veteran's spouse testified that he and his foreman would often get into arguments and disputes at work.  When the foreman retired she wrote him a card stating that she saved his life many times in reference to the fact that she kept the Veteran from acting on his anger.  She further testified that the Veteran retired because he could not take the stress anymore or the constant battling with people.  In addition, she reported that the Veteran would get easily startled and that any criticism had to be presented in a specific tone, atmosphere and mood.  Lastly, she testified that she did not think the Veteran would be able to hold down a job because he would not be able to be patient enough with people.

An April 2010 medical record noted diagnoses of PTSD, alcohol dependence, pathological gambling and assigned a GAF score of 45.  The highest GAF score noted for the past year was 45.  An April 2010 monthly report noted that the Veteran required continual treatment to address his inability to manage his feelings of depression and anxiety that might result in relapse.

In November 2011, the Veteran complained of problems with depression but indicated that antidepressant medications had helped him.  He further indicated that he slept well for the most part.  The Veteran also asserted that he had not sought psychiatric treatment during the past year because he had been incarcerated on drug charges for the preceding ten months.  In November 2012, the Veteran reported that his mood had been variable.  The Veteran further reported that he had tried to overdose on cocaine in the past, that he welcomed death but would not carry through with it.  He also indicated that he used to be social but had become more isolated.  He was assigned a GAF score of 64.  In September 2013, a clinician assigned a GAF score of 56.  In October 2013, a clinician noted the Veteran was hostile, argumentative and pressured.  The Veteran was found to be grandiose, unrealistic and irritable.  He was not found to be a danger to himself or others.

The Veteran underwent a VA hearing loss examination in November 2013.  The Veteran was diagnosed with bilateral sensorineural hearing loss and the examiner found that the hearing loss impacted his ordinary conditions of daily life including his ability to work due to difficulty hearing and understanding conversation, especially in a noisy environment.  The Veteran was also diagnosed with tinnitus which was not found to impact his ordinary conditions of daily life including his ability to work.

The Veteran underwent another November 2013 VA examination for his diagnosed right ankle fracture residuals (incorrectly noted as left on the examination report).  The Veteran reported current symptoms of daily aching pain rated at level three which increased to a level eight or nine after bowling.  He further reported being able to walk and bowl with no balance issues.  The Veteran did not require the use of an assistive device for ambulation.  Regarding the impact of the Veteran's ankle condition on his ability to work, the Veteran reported that prior to retiring in 1996 his ankle would be stiff and painful at the end of the work day. 

A November 2013 psychological VA examination diagnosed the Veteran with mood disorder, anxiety disorder and personality disorder and assigned a GAF score of 70 for each disorder.  The examiner found that it was possible to differentiate which symptoms were attributable to each diagnosed psychological disorder.  The Veteran's anxiety disorder, which was noted as "subthreshold PTSD" was manifested by occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by medication.  The Veteran reported enjoying eating lunch with friends and spending time at veterans' organizations.  

A March 2014 VA medical record noted that the Veteran was employed for thirty years with a car manufacturer and that he was forced to retire due to mental health problems.  In June 2014, the Veteran was admitted to a psychiatric unit after a call to the suicide hotline.  The Veteran indicated that he was drunk and in a blackout at the time he threatened to harm himself.  A clinician noted that the Veteran's admission was not the result of a suicide attempt and the Veteran was not found to be a high risk for suicide.  A GAF score of 40 was assigned.

In April 2015, the Veteran reestablished care at the VA.  An evaluation noted reports of "lots of anxiety" and that the Veteran was arrested for intimidation of a police officer.  He further reported feeling impulsive, too quick to state what he thinks and being easily agitated.  He admitted to some social isolation.  It was noted that the Veteran was employed for thirty years and that he was forced to retire due to mental health problems.

During a November 2015 VA examination for his service connected residuals of right ankle fracture, the Veteran reported that his right ankle was about the same since his last VA examination.  In addition, the Veteran reported that he had functional loss or functional impairment due to his right ankle which caused him to "do things slowly."  The Veteran did not report using an assistive device for ambulation.  The examiner found that the right ankle disability impacted the Veteran's ability to perform any type of occupational tasks due to difficulty with work involving a high degree of mobility and physical activity or repetitively going up and down stairs.

The Veteran underwent another PTSD VA examination in November 2015.  The examiner diagnosed the Veteran with other specified trauma and stressor related disorder (sub-threshold PTSD), unspecified depressive disorder and other specified personality disorder with antisocial/borderline traits.  The examiner indicated that it was not possible to differentiate what symptoms were attributable to each diagnosis.  However, the examiner did indicate that he was able to differentiate the level of occupational and social impairment caused by each mental disorder.  For the diagnosed specified trauma and stressor related disorder the examiner found that the disorder was manifested by occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by medication.  The examiner noted that the Veteran's functioning remained at the same level as the previous VA examination.

A December 2015 VA examination diagnosed the Veteran with bilateral sensorineural hearing loss and tinnitus.  The examiner found that the bilateral hearing loss and tinnitus did not impact the Veteran's ordinary conditions of daily life, including the ability to work.

During an October 2016 Board videoconference hearing the Veteran testified that he stopped working in 1996 due to his PTSD.  The Veteran further testified that everybody he worked with was afraid to work with him.  In addition, the Veteran reported that his short term memory was pretty bad.  When given tasks by his wife, he stated that he would get started but would not finish them due to getting side tracked.  The Board noted that the Veteran's spouse also agreed with that assessment.  Since retiring in 1996, the Veteran testified that he ran his own Karaoke business professionally until he sold it.  He further testified that he sold part of his record collection and that he had one album that was very valuable.  He further stated that it was his PTSD that mainly impacted his ability to work, but that he also could not stand very long due to pain in his feet.  The Veteran further testified that he had lots of friends.



2. Legal Analysis

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2016).   Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a) (2016).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  

The record shows that the Veteran raised a claim for TDIU as part of his January 25, 2002 service connection claim for PTSD.  The record also shows that the most recent March 2017 rating decision establishes that he is service-connected for the following disabilities: PTSD, rated 70 percent disabling as of January 25, 2002; right ankle fracture residuals, rated 10 percent disabling as of February 15, 2013; bilateral hearing loss, rated non-compensable as of February 15, 2013; and tinnitus rated 10 percent disabling as of February 15, 2013.  Accordingly, the record shows that the Veteran has met the percentage requirements for a TDIU at the time he filed his claim in January 2002.  38 C.F.R. § 4.16(a) (2016).  

Therefore, the remaining question is whether his service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.

Review of the record reveals the Veteran is currently 69 years of age.  His level of education consists of finishing high school.  In terms of occupational history, he worked for a car manufacturer for thirty years and retired in 1996.  Thereafter, he ran a Karaoke business.

The Veteran asserts that he is unemployable due to his service-connected psychological disorder.  In determining whether a veteran is indeed unemployable, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  After a review of the record, the Board finds that the evidence does not establish that the Veteran's service connected disabilities have rendered him unemployable.  

The Board will first address the Veteran's service-connected psychological disorder.  A review of the medical evidence shows that during the appeal period, the Veteran's GAF scores generally ranged from 40 to 70, with scores in the 40's more frequently reported.  The Board recognizes that a March 2007 VA medical record noted a GAF score of 20.  However, other March 2007 VA medical records, including a medical assessment conducted one day prior, show GAF scores of 50.  Based on a review of the contemporary medical evidence, the Board finds that the one report showing a GAF score of 20 appears to be an anomaly and not indicative of the Veteran's current level of disability at that time.  

In a February 2017 decision, the Board previously found the GAF scores, in consideration with the symptoms contained in the associated clinical reports, consistent with a 70 percent disability rating.  The Board further found that the record did not evidence total social impairment associated with a 100 percent disability rating.  Similarly, the Board currently finds that the record does not evidence total occupational impairment warranting entitlement to TDIU.  

As to the issue of occupational impairment, the Board notes that there is conflicting medical evidence as to whether the Veteran's service connected psychological disorder precludes gainful employment.  As noted above, a psychologist issued a March 2003 SSA medical consultant's case analysis and found that it was "doubtful as to whether the claimant would be able to maintain full time competitive employment."  However, a review of the analysis demonstrates that the psychologist did not have a complete record regarding the Veteran's medical, social and occupational background.  The psychologist stated that, "a detailed report from claimant's wife regarding specifics of daily functioning would have been helpful."  Additionally, the psychologist noted diagnosis of depression and PTSD, but found that the onset of those disorders back to December 1996 was not supported.  However, the evidence of record clearly shows treatment for depression and suicidal ideations dating as far back as the early 1980's.  Additionally, a January 1995 medical record diagnosed the Veteran with depression and a May 1995 medical record diagnosed the Veteran with panic attacks.  However, the psychologist did not acknowledge any medical record prior to December 1996.  Moreover, a review of the SSA records, including the February 2002 mental status examination and the January 2003 state agency psychological evaluation, do not reflect that the Veteran reported running a Karaoke business following his retirement in 1996.  Therefore, there is no indication that the psychologist considered or was aware of the Veteran's post-1996 employment activities.  Based on the above, the Board finds the March 2003 SSA medical consultant's case analysis speculative and of less probative value as to the issue of employability.

As a result, the Board finds the cumulative June 2008, November 2013 and November 2015 VA examination reports the most probative.  A review of those examination reports shows that the VA examiners indicated they reviewed the Veteran's claims file.  Additionally, they each provided full psychological evaluations.  Based on their review of the claims file and diagnostic testing, neither the June 2008, November 2013 or November 2015 VA examination reports concluded that the Veteran's service-connected psychological disorder was manifested by total occupational impairment.  Moreover, all three examiners found the Veteran's psychological disorder manifested by occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

The Board additionally finds that the June 2008, November 2013 and November 2015 VA examination reports are supported by both the February 2002 and January 2003 SSA functional capacity assessments.  Both assessments determined that the majority of the Veteran's employment related proficiencies were not significantly limited.  Additionally, and more importantly, although some of the Veteran's proficiencies were found moderately limited, neither assessment found any functional capacity markedly limited.  

As such, neither of the VA examination reports or the SSA functional capacity assessments supports a finding that the Veteran's service-connected psychological disorder precludes him from performing the physical and mental acts required by employment.

Further, the Board notes that the Veteran has provided several conflicting statements as to why he retired in 1996.  The record shows that the Veteran has variously reported that he retired in 1996 for a variety of reasons including the following: that he retired due solely to a right hand injury that precluded him from lifting more than twenty pounds; that he retired secondarily to depression; that he retired due to both a right hand injury and depression; that he retired due to high absenteeism and that he was going to be put on an absenteeism program; and that he retired due to interpersonal problems and an inability to cope with people.  Accordingly, the Board finds the Veteran a poor historian as to why he retired in 1996.  

The Board also recognizes testimony provided by the Veteran's spouse during the April 2010 DRO hearing in which she asserted that the Veteran retired because he could not take the stress anymore or the constant battling with people.  However, in this regard, the Veteran's spouse cannot be said to have been providing testimony on her own personal experiences and any recitation of the reasons why the Veteran retired would necessarily be based on second-hand knowledge provided by the Veteran.  Thus, the Board provides no more weight to the spouse's testimony than if the Veteran had made those statements himself.

The Veteran has additionally provided conflicting statements as to how long he ran his Karaoke business and why he decided to stop.  During a June 2002 VA examination, the Veteran reported that he stopped doing Karaoke shows due to an inability to lift speakers and record albums.  The Veteran has also variously reported that he stopped running his Karaoke business in 2000 or 2001, however a July 2006 private medical record shows that the Veteran reported recently doing odd jobs including running a Karaoke machine at different establishments.  During a February 2007 VA examination the Veteran reported he ran a Karaoke show at a friend's house during the past year.  During a May 2007 VA examination, the Veteran reported that he stopped running his Karaoke business because of trouble being around other people.  However, during an October 2016 Board hearing, the Veteran testified that he ran his Karaoke business until he sold it citing the sale of his record collection and that he had many records that were valuable.  Accordingly, the Board finds the Veteran a poor historian as to why and when he stopped running his Karaoke business.  

In any event, even if the Veteran is found to have retired or to have stopped running his Karaoke business due to his psychological disorder, such a finding would not adequately address whether the Veteran's disorder precludes gainful employment during the period on appeal.  In this regard, although there is no disputing that the Veteran's psychological disorder interferes with some types of work, the evidence does not suggest the disorder precludes gainful employment.  This conclusion is buttressed by the opinions of the June 2008, November 2013 and November 2015 VA examination reports.  Moreover, there is no competent medical evidence supporting a finding that the Veteran's service-connected psychological disorder has been manifested by total occupational impairment.  

Turning now to the Veteran's service-connected right ankle, bilateral hearing loss and tinnitus, the Board notes that these disabilities have not been found to preclude the Veteran from gainful employment.  More importantly, the Veteran has never claimed unemployability due to any of these disabilities or due to the combined effect of his service-connected disabilities.

The Veteran has asserted that his right ankle disability caused him to be unable to stand for long periods of time due to pain in his feet.  See October 2016 Board videoconference hearing.  The Veteran has also asserted that prior to his retirement in 1996 his right ankle would be stiff and painful at the end of the work day.  See November 2013 VA examination report.  Notably, the November 2015 VA examiner found that the right ankle disability impacted the Veteran's ability to perform occupational tasks due to difficulty with work involving a high degree of mobility and physical activity or repetitively going up and down stairs.  However, neither the November 2013 nor the November 2015 VA examiner found that the Veteran's right ankle disability precluded gainful employment.  Additionally, during the period on appeal the Veteran has regularly reported ongoing participation in bowling leagues.  The Veteran also reported during his November 2013 VA examination that he had no balance issues with walking or bowling.  Additionally, he has never been shown to require the use of an assistive device for ambulation.  While the Veteran reported that his right ankle disability resulted in functional impairment because it caused him to "do things slowly," the evidence clearly shows that it is not severe enough to preclude gainful employment.

Additionally, the Veteran's service-connected bilateral hearing loss and tinnitus have not been shown to cause unemployability.  The Board notes that both the November 2013 and November 2015 VA examiner found that the Veteran's tinnitus did not impact his ordinary conditions of daily life including the ability to work.  Additionally, while the most recent November 2015 VA examiner found that the Veteran's bilateral hearing loss did not impact his ordinary conditions of daily life including the ability to work, the November 2013 VA examiner did.  However, the only impact cited by the examiner was "difficulty hearing and understanding conversation, especially in a noisy environment."  Lastly, taking into account the non-compensable rating assigned to the Veteran's bilateral hearing loss, it cannot necessarily be concluded that the Veteran is unemployable given the current manifestation of his service-connected hearing loss.  

Therefore, the Board finds that the Veteran's service-connected right ankle, bilateral hearing loss and tinnitus have not been found to preclude the Veteran from gainful employment.  

The Board has additionally considered whether the service-connected disabilities, taken as a whole, have precluded gainful employment.  However, as noted above, the Veteran has attributed his unemployment solely to his service-connected psychological disorder.  More importantly, there simply is no evidence, including any medical or lay statement, establishing TDIU based on the Veteran's combined service-connected disabilities.  Accordingly, the Board finds that the Veteran's combined service-connected disabilities do not preclude gainful employment.

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support his claim that his service-connected disabilities alone are sufficient to produce unemployability.  Although they produce significant impairment, the evidence does not reflect gainful employment is precluded solely due to such service-connected disabilities.  The Veteran has not identified or submitted any competent evidence which demonstrates that his service-connected disabilities, alone preclude him from securing and maintaining substantially gainful employment and entitle him to a TDIU.

After a review of the evidence of record the Board finds that the claim for entitlement to a TDIU is not warranted when considered in association with his educational attainment and occupational background.  In sum, the Board finds that with regard to the Veteran's service-connected psychological disorder, the June 2008, November 2013 and November 2015 VA examination reports warrant greater probative weight than either the Veteran's own assertions, or the March 2003 SSA medical consultant's case analysis.  In addition, the Veteran's service-connected psychological disorder, right ankle disability, bilateral hearing loss and tinnitus, either individually or in combination, have not been shown to preclude the Veteran from gainful employment.  Thus, the preponderance of the evidence is against the Veteran's claim for TDIU.  There is no reasonable doubt to be resolved as to this issue and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Entitlement to TDIU is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


